EXHIBIT 23 CONSENT OF INDEPENDENT ACCOUNTANTS We consent to the incorporation by reference in the registration statement on Form S-8 of LCNB Corp., filed on March 13, 2003 of our reports dated March 1, 2011 relating to the consolidated balance sheets for LCNB Corp. and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of income, comprehensive income, shareholders' equity, and cash flows for each of the years in the three-year period ended December 31, 2010, and the effectiveness of internal control over financial reporting as of December 31, 2010, which reports appear in this Annual Report on Form 10-K of LCNB Corp. for the year ended December 31, 2010. /s/ J.D. Cloud & Co. L.L.P. Certified Public Accountants Cincinnati, Ohio March 1, 2011
